Citation Nr: 0326029	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low 
back injury residuals.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active duty from March 
1969 to March 1971.  These matters come before the Board of 
Veterans' Appeals (Board) from an October 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi which increased the 
rating assigned to the veteran's service-connected back 
disability to 40 percent and denied TDIU.  In his May 2002 
substantive appeal the veteran requested a hearing before a 
Veterans Law Judge; in June 2002 he withdrew the hearing 
request, and opted for a hearing at the RO.  Such hearing was 
held in December 2002.  


FINDINGS OF FACT

1.  The veteran's residuals of a low back injury are 
manifested by pronounced disc disease, with persistent 
symptoms and little intermittent relief.  

2.  The veteran's service-connected disabilities prevent him 
from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  A 60 percent rating is warranted for the veteran's 
service-connected low back injury residuals.  38 U.S.C.A. §§ 
1155, 5107 (West 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective prior to September 23, 2002).

2.  A TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 
(2003); 38 C.F.R. § 4.16(a) (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.

Well-groundness is not an issue.  By the October 2000 rating 
decision the veteran was advised of the basis for the rating 
assigned for his service-connected back disability and the 
basis for the denial of TDIU.  The RO provided him adequate 
notice of the VCAA in March 2001.  He was also advised of the 
revised criteria for rating intervertebral disc syndrome 
which became effective September 23, 2002.  See July 2003 
supplemental statement of the case.

The veteran has been afforded VA examinations, and VA 
treatment records have been secured.  There is no indication 
that the evidentiary record is incomplete.  VA has 
accomplished all development possible.  The Board concludes 
that the RO has complied with, or exceeded, the mandates of 
the VCAA and its implementing regulations.

Laws and Regulations

Low Back Injury Residuals

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's service-connected low back injury residuals 
have been rated under Diagnostic Code (Code) 5295.  His 
current 40 percent rating is the maximum under that code.  
38 C.F.R. § 4.71a.  However, the record clearly indicates 
that the veteran has lumbar spine degenerative disc disease, 
and, as such, his back disorder may also be evaluated 
pursuant to Code 5293.  To this, substantive changes to Code 
5293 criteria were made by regulatory amendment effective 
September 23, 2002.  The revised criteria provide that a 
rating under Code 5293 may be either on the basis of 
musculoskeletal/neurological findings or the frequency and 
extent of incapacitating episodes, whichever method produces 
the highest rating.  

Code 5293 provides the criteria for rating degenerative disc 
disease.  When the disc disease is severe, with recurring 
attacks with intermittent relief, a 40 percent rating is 
warranted.  When disc disease is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief, a 
maximum 60 percent rating is to be assigned.  38 C.F.R. 
§ 4.71a.

As noted above, the criteria for rating intervertebral disc 
syndrome were revised effective September 23, 2002.  Since 
the veteran's appeal was pending at the time of the 
regulatory revision, under Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991), the low back disability rating must be 
considered under both the old and (effective from September 
23, 2002) the new criteria, and the new criteria must be 
applied from their effective date, if more favorable.  See 
VAOPGCPREC 3-00.  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) based either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, whichever method results in a higher 
evaluation.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the previous 12 months, a 40 percent rating is 
assigned.  A 60 percent rating is assigned when the total 
duration of incapacitating episodes is at least six weeks 
during the previous 12 months.  Note (1) of the revised Code 
5293 provides that for purposes of ratings under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Under the facts of this 
case, the "old" criteria are more favorable.  
(Incapacitating episodes are not fully documented in the 
record; and separately compensable neurological impairment is 
not shown.)

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining whether a higher rating is warranted for a 
disability, VA must determine whether the evidence supports 
the veteran's claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

TDIU

Under 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a), a total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  
Factual Background

Service connection for back injury residuals with back strain 
and T12 fracture was granted by the RO in August 1971.  A 20 
percent rating was assigned under Code 5295.  The rating was 
increased to 40 percent by rating in October 2000.

A June 2000 VA progress note shows that the veteran reported 
pain exacerbations concerning his back for the past few 
weeks.  He had been treated with oral steroids and Percocet 
for pain.  He reported radiating pain.  Chronic low back pain 
with recent exacerbation was diagnosed.  Medications were 
prescribed for pain and muscle spasms.  

A June 2000 VA MRI [magnetic resonance imaging] report shows 
herniated disc findings at L4-5, and mild spinal stenosis at 
L4-5 secondary to degenerative disc disease.

On VA general medical examination in July 2000 the veteran 
reported that approximately once a month he experienced 
incapacitating back problems, causing him to be unemployable 
for 3 to 7 days.  He was a self-employed carpenter.  Moderate 
lumbar spine limitation of motion, with pain, was shown on 
examination.  Completely spasmed paraspinal muscles were also 
reported.  The examiner commented that the veteran was not 
able to work.  The diagnoses included degenerative disc 
disease at L4-5 and L5-S1, bulging L4-5 disc causing mild 
spinal stenosis, and herniation of L5-S1 displacing the S1 
nerve root.

A January 2001 letter from a VA anesthesiologist noted that 
the veteran had been treated at the pain clinic since August 
2000, and that different treatment modalities, including 
various medications and epidural steroid injections, had been 
utilized.  Despite these treatments, he experienced 
progressively worsening pain which was exacerbated by walking 
and sitting for more than twenty to thirty minutes at a time.  

On VA orthopedic examination in April 2001 the veteran 
reported a lack of endurance relating to walking.  He could 
only walk 100 yards, at which time he experienced bilateral 
buttock and leg pain.  Sitting and standing were also 
difficult.  He used a double upright brace on his left side.  
He was on multiple medications, including muscle relaxants, 
narcotic pain medications, nonsteroidal anti-inflammatories, 
and Neurontin.  Treatment also included epidural injections, 
a TENS unit, and physical therapy.  It was noted that he had 
been unemployed since April 2000.  Slight to moderate range 
of lumbar spine motion, with pain, was reported.  X-rays 
showed moderate degenerative joint disease.  Disc involvement 
was noted on MRI.  Old compression fracture by history, 
healed, and lumbar spinal stenosis were diagnosed.  The 
examiner opined that the veteran was most likely unemployable 
in a standup-type job and may be significantly limited in a 
sitting-related job due to his inability to tolerate sitting 
for prolonged periods.  

A Social Security Administration (SSA) disability decision 
dated in July 2001 reflects that medical evidence established 
that the veteran had degenerative disc disease with a bulging 
disc at L4-5 and a herniated disc at L5/S1.  SSA determined 
that the veteran was unable to perform the requirements of 
his past relevant work.  A VA Form 21-8940 submitted by the 
veteran in April 2001 in support of his claim for 
unemployability benefits shows that he last worked as a 
carpenter in May 2000.  

An April 2002 VA progress note shows that the veteran 
grimaced constantly while sitting on the edge of a chair.  
Chronic severe low back pain, with radiating pain, was 
reported.  

At his December 2002 hearing the veteran testified that he 
last worked in May 2000.  

Analysis

Low Back Injury Residuals

The Board finds that the disability picture presented by the 
evidence reasonably warrants a 60 percent rating.  Pronounced 
disc disease is shown, warranting a 60 percent rating under 
the prior or "old" Code 5293 criteria, which were in effect 
when this claim was filed.  The medical findings reported 
above show that the veteran suffers from persistent severe 
symptoms, and has little intermittent relief.  The severity 
of the symptoms is evidenced by the fact that virtually all 
possible treatment modalities short of surgery have been 
applied, including a brace, a TENS unit, and various 
medications, including prolonged courses of narcotics, none 
providing relief on a sustained basis.  

TDIU

The veteran's service-connected low back disability is now 
rated 60 percent disabling.  By itself, (without 
consideration of other service-connected disability) the low 
back disability is sufficiently disabling to preclude regular 
employment. Accordingly, the scheduler requirements for TDIU 
in 38 C.F.R. § 4.16 are met.  [The veteran also has a 
service-connected chronic brain syndrome associated with 
trauma, manifested by headaches, rated 10 percent.]  

While not determinative regarding employability, the July 
2001 SSA disability award is significant in that it was based 
essentially on the severity of the veteran's service-
connected low back problems.  The April 2001 VA orthopedic 
examiner opined that, due to his service connected low back 
disorder, the veteran could not engage in standing types of 
employment, and was severely limited in sitting types of 
employment.  It is also significant that the treatment being 
provided, of itself, must have an adverse impact on 
employability.  A TENS unit presumably impacts on the ability 
to perform work chores, and narcotic pain medications and 
muscle relaxants presumably would impact on any type of 
employment requiring alertness.  [And while the low back 
disability, of itself, appears sufficiently severe to render 
the veteran unemployable, it is also significant here that 
the veteran does have another compensable (10 percent) 
service connected disability, chronic brain syndrome, that 
presumably has some impact (extent not fully explored) on his 
ability to work.]  

Resolving any remaining reasonable doubt in the veteran's 
favor, the Board finds that the requirements for establishing 
TDIU are met.  



ORDER

A 60 percent rating is granted for residuals of a low back 
injury, subject to the regulations governing payment of 
monetary awards.

TDIU is granted, subject to the regulations governing payment 
of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



